DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Claims 30-42 have been canceled.  Claims 43-59 have been added and are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 46-51, 54-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a human subject afflicted with AML comprising intravenously administering to a subject 225AC-labeled HuM195, wherein said subject has less than 200 blasts/ul in the periphery, wherein the 225Ac HuM195 is administered at a minimum activity of 1.0 uCi/kg does not reasonably provide a method of treating a human subject afflicted with AML comprising intravenously administering to a subject 225Ac-labeled HuM195, wherein said subject has less than 200 blasts/ul in the periphery, wherein the 225Ac HuM195 is administered at a dose of 1 X 0.03-0.06 ug/kg, or less than or equal to 0.04 mg/subject  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
When given the broadest reasonable interpretation, administration of 225Ac HuM195 at a dose of 0.03-0.06 ug/kg or a dose which is less than or equal to approximately 0.04 mg/subject includes any dose of 0.03-0.06 ug/kg of 225Ac HuM195 carrying any specific activity as pertaining to claims 43, 46-51, 54-57, in part.  When given the broadest reasonable interpretation administration of 225Ac HuM195 at a sub-saturating dose includes the administration of any specific activity of 225Ac HuM195 in the sub-saturating dose as pertaining to claims 58 and 59.  Maguire et al (Journal of Nuclear Medicine, 2014, Vol. 55, pp. 1492-1498) teach the radiolabeling of HuM195 by 225Ac chelates (page 1493, bridging sentence between first and second columns) to two different specific activities of 0.555 kBq or 1.11 kBq.  Maguire et al teach that the 1.11kBq dose gave a 10-fold increased response over the 0.555 kBq dose when administered to mice carrying implanted tumors (page 1496, first column, lines 2-6 and 8-12).  One of skill in the art would conclude that the anti-tumor effect of the 225Ac HuM195 was not linear with the specific activity of the administered antibody chelate because 1.11 kBq is twice that of 0.555 kBq, yet gives a 10-fold greater response rather than a 2-fold response.  The instant specification teaches that a dose of 0.5 uCi/kg  was ineffective  in inducing a complete response patients having  peripheral blasts lower than 200 cells/ul  in contrast to patients receiving 1.0 uCi/kg (Table 7 and 8).  Thus it would not be expected that administration based on 225Ac HuM195 at a dose of 0.03-0.06 ug/kg at an unspecified level of uCi or a dose that was less than or approximately equal to 0.4 mg/subject at an unspecified level of uCi would effectively treat .

Allowable Subject Matter
Claims 44, 45, 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643